Per Curiam,
While the conduct of the defendant towards the plaintiff was seemingly ungracious and ungenerous, in view of the amount of service actually rendered by the plaintiff, it must be conceded that as the action is founded upon an express contract he must abide by its positive terms. This is not an action based upon a quantum meruit, and hence proof of the value of the services rendered was not relevant. When the plaintiff accepted in writing the resolution “that the solicitor’s salary shall begin when he is notified that his services are required by the company,” he consented that the condition this imposed should constitute a part of his contract. Having never received such a notice the time for the commencement of his salary to run never arrived. We see no> way to avoid this conclusion in an action founded upon the-contract. This view renders unnecessary the consideration of • the numerous errors assigned.
Judgment affirmed.